DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: “a mechanical articulated gear 8” (paragraph [0025]) should read --a mechanical articulated gear 9-- (fig 5 includes reference character 9, while fig 4 includes reference character 8; paragraph [0025] is describing fig 5 and thus reference character 9 should be used).  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Re 10, 11, 13, the limitations “wherein the actuation unit is configured to: change from an active driving position during autonomous driving into an at least approximately horizontal position to form a leg rest, and deactivate the brake member and the accelerator member during the autonomous driving” [Claim 10], “where the actuation unit is foldable” [Claim 11], “wherein the brake member and the accelerator member are…configured as retractable such that the brake member and the accelerator member are at least approximately flush with a surface of the actuation unit” [Claim 13] have not been described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention. 
MPEP 2161.01(I) provides guidance on computer implemented functions and indicates the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, applies to all claims including original claims that are part of the disclosure as filed. Ariad, 598 F.3d at 1349, 94 USPQ2d at 1170. As stated by the Federal Circuit, "[a]lthough many original claims will satisfy the written description requirement, certain claims may not." Id. at 1349, 94 USPQ2d at 1170-71; see also LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1343-46, 76 USPQ2d 1724, 1730-33 (Fed. Cir. 2005); Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1405-06 (Fed. Cir. 1997)("The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention."). Problems satisfying the written description requirement for original claims often occur when claim language is generic or functional, or both. Ariad, 593 F.3d at 1349, 94 USPQ2d at 1171. Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV. For computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into the sufficiency of both the disclosed hardware and the disclosed software due to the interrelationship and interdependence of computer hardware and software. When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. 
In the instant case, the limitations “configured to change,” “configured to deactivate,” “is foldable,” and “configured as retractable” are functional language specifying a desired result ranging from not specifying how the functional limitations are achieved to prescribing the functions as implemented by the actuation unit. For example, the claims do not recite how the actuation unit actually changes from the active driving position to the autonomous driving, how the brake member and the accelerator member are deactivated, how the actuation unit is folded, or how the brake member and accelerator member are retracted. Aspects of the prior art demonstrate that some features are known. For example, Wojciechowski (US 2019/0310678) discloses a controller transitioning a pedal device from an active driving position to autonomous driving (see paragraphs [0002], [0003]), and Ueno (US 2006/0219048) discloses a controller that deactivates the pedal system (see paragraph [0006]). Both Wojciechowski and Ueno demonstrate that a controller is the feature which accomplishes the recited functions, however, a controller is not recited within the claims of the instant application. 
Claim 19 recites that the brake member and accelerator member are deactivated via software, which suggests that the functional limitations of the instant application are computer implemented software functions, and these computer implemented functions are prescribed to the actuation unit. However, the current record does not demonstrate that an “actuation unit” is synonymous with a “controller” or “control unit.” In other words, an “actuation unit” is not recognized as setting forth a known, definite structure such as a computer in the way that a “controller” or “control unit” is known to refer to a computer. The specification of the instant application prescribes reference character “1” to the actuation unit with the figures of the instant application illustrating the actuation unit (1) as a plate. However, a plate is not a structure that is inherently capable of the computer implemented functions, and the plate would not be sufficient structure to move and retract the brake and accelerator members without more such as a controller and motor. Furthermore, the specification of the instant application does not describe the actuation unit as including a controller that has been programmed to implement the functional limitations or as including a local actuator (such as a motor) that can retract the accelerator and brake members. Therefore, the functional limitations identified above have not been described in a manner that demonstrates that applicant actually had possession of the claim limitations at the time of filing. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12, 14-15, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wojciechowski (US 2019/0310678) in view of Christiansson (US 2016/0288684), Sedlmeier (DE 10 2014 223 630), and Ueno (US 2006/0219048).
Re 10, Wojciechowski discloses: a device for actuating a brake and an accelerator in a vehicle, the device comprising: an actuation unit (fig 3, portion of 102 which supports 104) comprising: a brake member; and an accelerator member (104; paragraph [0025] describes accelerator and brake pedals); an autonomous driving mode (paragraph [0010]).
Wojciechowski does not disclose: wherein the actuation unit is configured to: change from an active driving position during autonomous driving into an at least approximately horizontal position to form a leg rest, and deactivate the brake member and the accelerator member during the autonomous driving.

Christiansson teaches: a footrest (fig 1) configured to change into an at least approximately horizontal position to form a leg rest (see fig 3, 4 has rotated such that 8 is approximately horizontal), for the purpose of functioning as a foot and/or leg rest (paragraph [0037]).
Sedlmeier teaches: providing a footrest (101) with touch-sensitive plates (102/103, translation, paragraph [0005]) functioning as brake and accelerator members for the purpose of increasing the functionality of the footrest (translation, paragraph [0003])
In the instant case, Wojciechowski discloses an autonomous driving mode in which the driver does not operate the pedals, and one of ordinary skill in the art is reasonably motivated to consider teachings that improve upon the autonomous driving mode of Wojciechowski when the pedals are not being operated, specifically teachings related to improving driver comfort during the autonomous driving mode. While Christiansson does not disclose foot pedals attached to the pivotal housing, one of ordinary skill in the art recognizes that modifying Wojciechowski (or alternatively Christiansson) to have the brake and accelerator members attached to the pivotal housing that functions as a footrest improves the autonomous driving mode of Wojciechowski by improving driver comfort during the autonomous driving mode. Furthermore, Sedlmeier demonstrates that one of ordinary skill in the art is motivated to combine pedal and footrest assemblies in order to increase the overall functionality of the assemblies. Therefore, one of ordinary skill in the art is reasonably motivated to consider combining Wojciechowski, Christiansson, and Sedlmeier in a manner that produces a combined pedal and footrest assembly that provides a foot/leg rest in the autonomous driving mode for the purpose of improving driver comfort during the autonomous driving mode.  

    PNG
    media_image1.png
    471
    692
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided Wojciechowski with: wherein the actuation unit is configured to: change from an active driving position during autonomous driving into an at least approximately horizontal position to form a leg rest, as taught by Christiansson and Sedlmeier, for the purpose of providing a combined pedal and footrest assembly that provides a foot/leg rest in the autonomous driving mode for the purpose of improving driver comfort during the autonomous driving mode.

Ueno teaches: deactivating the pedal system when there is no need to operate the pedal (paragraph [0007]), for the purpose of reducing power consumption and conserving battery power (paragraph [0007]).
In the instant case, paragraph [0046] of Wojciechowski discloses that within the autonomous driving mode, human operation of the brake and accelerator members may be unnecessary or undesirable. Therefore, one of ordinary skill in the art is reasonably motivated to consider teachings that prevent unnecessary or undesirable operation of the brake and accelerator members during the autonomous driving mode. While Ueno does not disclose deactivating the pedal system specifically during an autonomous driving mode, Ueno does disclose deactivating the pedal system when there is no need to operate the pedal, and one of ordinary skill in the art recognizes that there is no need to operate the pedal system in the autonomous driving mode. Therefore, one of ordinary skill in the art is reasonably motivated to consider applying the teachings of Ueno to Wojciechowski in deactivating the pedal system in the autonomous driving mode, for the purpose of preventing the unnecessary or undesirable operation of the brake and accelerator members and reducing power consumption. 	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided Wojciechowski with: wherein the actuation unit is configured to: deactivate the brake member and the accelerator member during the autonomous driving; as taught by Ueno, for the purpose of preventing the unnecessary or undesirable operation of the brake and accelerator members and reducing power consumption.
Re 11, the resulting combination of Wojciechowski, Christiansson, Sedlmeier, and Ueno (subsequently referred to as “Wojciechowski et al”) discloses: wherein the actuation unit is foldable on a base housing (Christiansson, 4 is pivotal on base housing 1 and thus limitations disclosed by resulting combination).
Re 12, Wojciechowski et al discloses: wherein the base housing is configured as a bearing unit (base housing 1 of Christiansson corresponds to element 3 of instant application and thus Christiansson and resulting combination disclose limitation in same way as instant application) to which the actuation unit is articulated via a pivot joint (figs 2-3 of Christiansson illustrate 4 pivoting, see below, and thus limitation disclosed by resulting combination).

    PNG
    media_image2.png
    151
    278
    media_image2.png
    Greyscale

Re 14/15, Wojciechowski et al discloses: wherein the brake member and the accelerator member are configured as pressure plates (Sedlmeier, fig 1, 102/103 are illustrated as plates and thus limitation disclosed by resulting combination) [Claim 14]; wherein the brake member and the accelerator member are designed as sensor elements of a sensor system, the sensor elements being configured to transmit a distance and a pressure level (Sedlmeier, translation, paragraphs [0011]/[0018]/[0059]-[0061] discloses piezo elements that measure deflection and thus limitation disclosed by resulting combination) to actuate the brake and accelerator during active driving [Claim 15].
Re 18, Wojciechowski et al discloses: wherein the actuation unit is configured to pivot about a horizontal axis (Christiansson, see figs 2-3, 4 pivots about horizontal axis) or displaced in a horizontal direction via a gear (Wojciechowski, 110 is a gear, and thus limitations disclosed by resulting combination).
Re 19, Wojciechowski et al discloses: wherein the brake member and the accelerator member are deactivated via software during the autonomous driving (Ueno, paragraphs [0053]-[0065] describe flow diagram illustrated in fig 9, which is an algorithm run by software, and thus limitation disclosed by resulting combination).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wojciechowski (US 2019/0310678) in view of Christiansson (US 2016/0288684), Sedlmeier (DE 10 2014 223 630), and Ueno (US 2006/0219048), as applied to Claim 10 above, in view of Gas Spring (Wikipedia Page, dated by Wayback Machine to 12/6/2016, url:< https://web.archive.org/web/20161206160704/https://en.wikipedia.org/wiki/Gas_spring>).
Re 16, Wojciechowski et al discloses: the limitations of Claim 10.
Wojciechowski et al further discloses: an actuator configured to move the actuation unit (Christiansson, paragraph [0037] describes actuator for moving lid and thus actuator disclosed by resulting combination).
Wojciechowski et al does not disclose: wherein the actuation unit is configured to move via a gas spring element.  
Gas Spring (Wikipedia Page) teaches: gas springs provide the features of fast operation, adjustability, and the ability to impart large forces.
It would have been obvious to one of ordinary skill in the art at the time of filing to have provided Wojciechowski et al with: wherein the actuation unit is configured to move via a gas spring element; as taught by Gas Spring (Wikipedia Page); for the purpose of providing the disclosed generic actuator as a specific, known implementation that provides the features of fast operation, adjustability, and the ability to impart large forces while being lightweight.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wojciechowski (US 2019/0310678) in view of Christiansson (US 2016/0288684), Sedlmeier (DE 10 2014 223 630), and Ueno (US 2006/0219048), as applied to Claim 10 above, in view of Linear Actuator (Wikipedia Page, dated by Wayback Machine to 10/28/2017, url:< https://web.archive.org/web/20171028212034/https://en.wikipedia.org/wiki/Linear_actuator>).
Re 16, Wojciechowski et al discloses: the limitations of Claim 10.
Wojciechowski et al further discloses: an actuator configured to move the actuation unit (Christiansson, paragraph [0037] describes actuator for moving lid and thus actuator disclosed by resulting combination).
Wojciechowski et al does not disclose: wherein the actuation unit is configured to move via an electrical spindle.  
Linear Actuator (Wikipedia Page) teaches: electrical spindles provide the features of cheap, repeatable operation that can be automated.
It would have been obvious to one of ordinary skill in the art at the time of filing to have provided Wojciechowski et al with: wherein the actuation unit is configured to move via an electrical spindle; as taught by Linear Actuator (Wikipedia Page); for the purpose of providing the disclosed generic actuator as a specific, known implementation that provides the features of cheap, repeatable operation that can be automated.
Response to Arguments
After further consideration, the rejection of Claim 13 under 35 U.S.C. 103 as being unpatentable over Wojciechowski (US 2019/0310678) in view of Christiansson (US 2016/0288684), Sedlmeier (DE 10 2014 223 630), and Ueno (US 2006/0219048), in view of Germeten (US 1,487,495), has been withdrawn.
Applicant's arguments filed 3/25/2022 have been fully considered but they are not persuasive.
Re 10, Applicant argues: that Wojciechowski does not disclose a pedal system that changes from an active driving position during autonomous driving into an at least approximately horizontal position to form a leg rest; that Christiansson does not describe an autonomous vehicle; that Orlinksy does not describe an autonomous vehicle; that Ueno does not describe an autonomous vehicle.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the rejection of Claim 10 is based on a structural combination of features contained within Wojciechowski and Christiansson and a programming combination with Ueno. Orlinsky is cited within the rejection as evidence of the motivations of one of ordinary skill in the art. The resulting combination as set forth in the previous Office Action and the instant Office Action reads on the limitations of Claim 10, and thus Applicant’s arguments are not persuasive.
Re 10, Applicant argues that the Examiner cites multiple modifications (modifying a modification) as motivations to justify the proposed combinations.
In response to Applicant’s arguments, Claim 10 is written sufficiently broadly enough that one of ordinary skill in the art can achieve the claim limitations by starting with Wojciechowski, structurally modifying the housing in view of Christiansson, and further programming the already provided controller of Wojciechowski. One of ordinary skill in the art could alternatively start with Christiansson, provide the footrest of Christiansson with pedals as taught by Orlinsky, and then program the device of Christiansson in view of Wojciechowski and Ueno. Neither of these routes for arriving at the limitations of Claim 10 require modifying a modifier, and thus Applicant’s arguments are not persuasive.
Re 10, Applicant argues that the Examiner states that a person of ordinary skill in the art would be motivated to improve driver comfort when the pedals are not being operated during autonomous driving mode and that driver comfort may be improved by a modification to have the brake and accelerator members attached to a pivotal housing, however, no citation is provided in support of either of these motivations.
In response to Applicant’s arguments, MPEP 2143.01 indicates that a "motivation to combine may be found explicitly or implicitly in market forces; design incentives; the ‘interrelated teachings of multiple patents’; ‘any need or problem known in the field of endeavor at the time of invention and addressed by the patent’; and the background knowledge, creativity, and common sense of the person of ordinary skill." Zup v. Nash Mfg., 896 F.3d 1365, 1371, 127 USPQ2d 1423, 1427 (Fed. Cir. 2018). Improving driver comfort is within the background knowledge, creativity, and common sense of one of ordinary skill in the art and thus Applicant’s arguments are not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298. The examiner can normally be reached Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN J MCGOVERN/Examiner, Art Unit 3656